Citation Nr: 9914071	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO. 94-08 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the mandible with status post open 
reduction and internal fixation, prior to February 17, 1994.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the mandible with status post open 
reduction and internal fixation, since February 17, 1994.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1971.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1992 rating 
decision from the Jackson, Mississippi, Regional Office (RO), 
which, in pertinent part, granted service connection for 
residuals of a fracture of the mandible with status post open 
reduction and internal fixation and assigned a noncompensable 
evaluation for the veteran's jaw disability, effective in 
August 1991.

The veteran was afforded hearing before a hearing officer at 
the RO in February 1993.  By a rating action dated in 
December 1993, the RO assigned a schedular 10 percent 
evaluation for residuals of a fracture of the mandible with 
status post open reduction and internal fixation, effective 
in August 1991.  

By a rating a rating action dated in September 1997, the RO 
assigned a schedular 30 percent evaluation for residuals of a 
fracture of the mandible with status post open reduction and 
internal fixation, effective from February 17, 1994, the date 
of the promulgation of liberalizing law. 

The June 1998 VA dental examination showed loss of sensation 
of the alveolar nerve, a branch of the 5th cranial nerve.  
The Board is of the opinion that this finding raises the 
issue of service connection for injury to the 5th cranial 
nerve.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to February 17, 1994, the residuals of the fracture 
of the mandible resulted in limitation of to 6.2 cms. (2.48 
inches).

3.  The residuals of the fracture of the mandible results in 
limitation of temporomandibular articulation to 11 mm of the 
inter-incisal range to.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the mandible with status post 
open reduction and internal fixation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9905 (In effect prior to February 17, 1994).

2.  The criteria for an evaluation in excess of 30 for 
residuals of a fracture of the mandible with status post open 
reduction and internal fixation, since February 17, 1994, 
have not been met.  38 U.S.C.A.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.114, 3.400 (p), Part 4, 
Diagnostic Code 9905 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The history of the veteran's service-connected jaw disability 
may be briefly described.  According to service medical and 
dental records dated, in February 1971, the veteran was seen 
for complaints of very minimal rotating mobility at fractured 
jaw site.  The veteran was seen again a few days later and it 
was noted that the wound was healing well.

A summary of VA hospitalization dated in May 1991 notes that 
the veteran was hospitalized after he had been hit in the 
right jaw approximately 48 hours previously to the 
presentation on the 20th.  It was reported that he had 
fracture of his mandible, left parasymphyseal region and the 
right angle.  During his period of hospitalization, the 
veteran underwent surgery for open reduction internal 
fixation left mandible with plate and screws, tooth 
extraction; and open reduction internal fixation of the right 
mandible with plate and screws.  The diagnosis included 
mandible fracture.

A summary of VA hospitalization dated in July 1991 to August 
1991 includes a diagnosis of mucosal breakdown and fistula 
formation in area of repair of mandibular fracture and 
possible temporomandibular joint dysfunction.  A summary of 
VA hospitalization dated in August 1991 included a diagnosis 
of infected mandibular reconstruction plate.

A VA examination was performed in September 1991.  At that 
time it was reported that the veteran sustained a fractured 
right mandible 20 years ago.  Several weeks earlier he was 
hit on the jaw and sustained a severe fracture.  He had been 
treated by the implantation of metal splints.   It was noted 
that the oral cavity showed that the upper jaw and palate was 
within normal limits and that there were deformities 
consistent with metal plates in the lower jaw.  The right 
body and left cephacil areas were thickened and tender on 
palpation.  There was no evidence of open fistulas or 
draining sites.  There was fair mobility of the jaw.  It was 
also noted that the patient was currently being treated for 
residual problems associated with a recurring fracture of the 
mandible.

In February 1992 rating decision the RO granted service 
connection for residuals of a fracture of the mandible with 
status post open reduction and internal fixation and assigned 
a noncompensable evaluation for the veteran's jaw disability, 
effective in August 1991.

Subsequently, the veteran was seen at VA facility 
intermittently for several problems, including pain in his 
jaw.  A hearing was held at the RO in February 1993.  At that 
time the veteran provided testimony describing the inservice 
jaw injury and current symptoms.  

A VA examination was conducted in May 1993.  At that time, 
the veteran complained of having a significant amount of 
recurring discomfort on the right side and that when he bit 
on something, the right side felt spongy and hurt.  On 
examination, the lips were normal.  The lower alveolar arch 
showed some missing teeth posteriorally on the right, but no 
evidence of abnormal mobility in the mandible.  There was no 
evidence of drainage or fistulous tracks found around the 
area of the plates.  There was tenderness and he complained 
of loss of feeling over the right jaw.  There was limited 
excursion of the mandible both vertically and laterally.  The 
oral pharynx, larynx and neck were indicated to have been all 
within normal limits.  The examiner concluded that the 
veteran had sustained multiple fractures of the mandible on 
each occasion of trauma and loss of function of the right 
auricular.  The examiner was unable to detect any abnormal 
mobility.  

A VA dental examination was performed in January 1994.  It 
was noted that two teeth were indicated for extraction soon 
due to periodontal disease.  On examination, there was 
evidence of internal fixation for reduction of fractured 
mandible on mandibular right angle of mandible area and 
mandibular left bicuspid area.  There was no evidence of 
pathology present except tooth #22 was mobile and indicated 
for extraction most likely due to original fracture and 
periodontal disease.  The veteran had limited range of motion 
of the temporomandibular joint shown as 4.2 cm when closed 
and 6.2 cm when opened.  In an addendum dated in August 1998, 
the examiner confirmed that the above measurements were in 
centimeters. 

A VA examination was conducted in August 1997.  The examiner 
noted that the original fractures bilaterally of the mandible 
were treated by inter-dental wiring and inter-maxillary 
fixation; that the fracture that occurred in 1991 was treated 
with metallic plates bilaterally; and that the plates 
appeared to be stable.  On examination, the veteran had 
bilateral crepitation of the temporomandibular joint 
articulation.  His excursion of the lower jaw to the right 
and left measured 10 millimeters for each side.  His vertical 
excursion, especially the inter-incisal distance, the maximum 
opening was 18 millimeters.  His protrusive opening was 6 
millimeters.  There was no evidence of speech impairment.  
The only interference with mastication was limited by the 
amount the veteran could open his mouth.  He had inadequate 
posterior occlusion due to loss of teeth.  He had palpable 
tenderness of the muscles of mastication, especially the 
masseter and the right and left strenocleidomastoids.  
Cicatrization was noted on the right submandibular area.  
Which measured approximately 100 mm the left side there was 
an area, which measured 60 mm.  

The examination further showed no paralysis.  There was a 
decrease in function.  He was able to chew hard materials.  
His periodontal condition was severe.  Other bone loss was 
near the angle of the inferior border of the right mandible 
believed to have occurred when he had the fractures.  X-rays 
showed that the fracture sites had healed and that plates on 
both sides of the mandible were in place and stable.

The examiner concluded that the fracture sites had healed.  
Clinically with manipulation, no movement was noted of the 
fracture sites. 

A VA dental examination was performed in June 1998.  At that 
time, the veteran reported that his jaw was painful all the 
time and that he was experiencing loss of sensation from the 
midline of his mandible to the posterior right side which 
corresponded to the inferior alveolar nerve pathway.  On 
examination, the veteran's excursions of the mandible were 
measured off of the maxillary and mandibular central incisor 
incisal edges.  The veteran's right lateral excursion of the 
mandible was 5 millimeters from said landmarks, while the 
left was 4 millimeters.  The vertical excursion of the 
mandible was 11 mm.  The protrusive excursion of the mandible 
was 5 mm.  There was no noticeable speech interference, 
mastication interference, or displacement of the mandible 
upon opening and closure.  The veteran's occlusion status was 
unstable secondary to no posterior occlusion and occlusal 
classification was not applicable secondary to lack of 
posterior dentition.  There was no evidence of any muscle 
injury or paralysis.

X-rays included findings which showed reduced mandibular 
condyle size on the right and reduced mandibular dimensions 
from the superior to inferior, i.e., mandibular heights that 
normal.  There was mandibular plating on the left side of the 
mandible approximately 3 cms in length.  There was a 
mandibular chain and screws on the right side approximately 3 
cms in length.

It was indicated that there was moderate to severe 
generalized trismus of the mandible.  Normal range of motion 
of the mandible included a vertical excursion of anywhere 
between 42 millimeters and 60 millimeters with lateral 
excursions of approximately 8 to 15 millimeters and 
protrusive movements of approximately 6 to 9 millimeters.  It 
was also indicated that the veteran was not able to produce 
range of motion movement of the mandible within normal 
limits.  The extraoral muscles of the mastication were 
palpated with the right temporalis and masseter muscles 
experiencing hypertonicity and tenderness.  Additional 
extraoral and intraoral palpation of the muscles of 
mastication revealed hypertonic and tender pterygoid muscle 
complex.

The severity of residuals of a fracture of the mandible with 
status post open reduction and internal fixation is 
determined, for VA rating purposes, by application of the 
provisions of Parts 3 and 4 of the Code of Federal 
Regulations, and in particular 38 C.F.R. § 4.150 and 
Diagnostic Code 9905 of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Diagnostic code 9905 
provides for the evaluation of limited motion o 
temporomandibular articulation.

During the course of the appeal the rating criteria for 
dental and oral disorders, including Diagnostic Code 9905 
were amended as of February 17, 1994.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the applicable regulations are 
amended during the pendency of an appeal, the version of the 
regulations most favorable to the veteran should be applied 
to the claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).

The statute also provides that if VA compensation is awarded 
pursuant to a liberalizing law or regulation, the effective 
date of the award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the law or regulation and shall not be retroactive for more 
than one year prior to the date the claim is filed.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.114. 

Under the regulations in effect prior to February 17, 1994, 
(former regulations), residuals of a fracture of the mandible 
with status post open reduction and internal fixation, has 
been rated by the RO analogous to temporomandibular joint 
articulation pursuant to 38 C.F.R, Part 4, Diagnostic Code 
9905.  A 10 percent evaluation is warranted for any definite 
limitation of motion of the temporomandibular articulation 
interfering with mastication or speech.  The next higher 
schedular evaluation, 20 percent, is warranted for limitation 
of motion of the temporomandibular articulation to 1/2 inch 
(12.7 mm.).  A 40 percent schedular evaluation is also 
warranted for limitation of motion of the temporomandibular 
articulation to 1/4 inch (6.3 mm.).  38 C.F.R. Part 4, 
Diagnostic Code 9905.

Under Diagnostic Code 9902, loss of approximately one-half of 
the mandible involving temporomandibular articulation 
warrants a 50 percent evaluation, and loss of approximately 
one-half of the mandible not involving temporomandibular 
articulation warrants a 30 percent evaluation.

Diagnostic Code 9904 pertain to malunion of the mandible.  
Slight displacement warrants a noncompensable evaluation; and 
moderate displacement warrants a 10 percent evaluation; and 
severe displacement warrants a 20 percent rating

Under the regulations in effect as of February 17, 1994, (new 
regulations), residuals of a fracture of the mandible with 
status post open reduction and internal fixation are 
evaluated under Diagnostic Code 9905.  A 30 percent schedular 
evaluation is warranted for limitation of motion of the 
inter-incisal range from 11 to 20 mm.  A 40 percent schedular 
evaluation is warranted for limitation of motion of the 
inter-incisal range from 0 to 10 mm.  The Board notes that 
ratings for limited inter-incisal movement shall not be 
combined with rating for limited lateral excursion.  
38 C.F.R. § 4.150, Part 4, Diagnostic Code 9905.  The rating 
criteria for Diagnostic Codes 9902 and 9904 were not revised. 

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

In this regard, lay statements and testimony describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.

Although the VA examiner in May 1993 indicated that there was 
limited excursion of the mandible both vertically and 
laterally, the examiner concluded that he did not have any 
abnormal mobility in the mandibular body.  Moreover, a VA 
dental examination conducted in January 1994 revealed that 
the veteran had limited range of motion of the 
temporomandibular joint shown as 4.2 cm when closed and 6.2 
cm when opened.  Also, the subsequent VA examinations showed 
no evidence of malunion or loss of approximately one half of 
the mandible.  During the august 1997 examination, his 
vertical excursion, especially the inter-incisal distance, 
the maximum opening was 18 millimeters.

Based on this evidence the Board finds that an evaluation in 
excess of 10 percent for residuals of a fracture of the 
mandible with status post open reduction and internal 
fixation is not warranted in accordance diagnostic criteria 
in effect prior to February 17, 1994.  38 C.F.R. Part 4, 
Diagnostic Code 9905.

At the VA dental examination conducted in August 1997, the 
veteran had bilateral crepitation of the temporomandibular 
joint articulation.  Excursion of the lower jaw to the right 
and left was measured as 10 mm for each side.  Vertical 
excursion, especially the inter-incisal distance, had a 
maximum opening of 18 mm.  Protrusive opening was 6 mm.  
There was no evidence of speech impairment.  The examiner 
noted that the only interference with mastication was limited 
by the amount the veteran could open his mouth.  
Significantly, the examiner concluded that the fracture sites 
had healed and that there was no movement of the fracture 
sites with manipulation.  

The June 1998 VA dental examination showed that right lateral 
excursion of the mandible was 5 millimeters and the left 
lateral excursion was 4 millimeters The veteran's vertical 
excursion of the mandible was 11 millimeters and his 
protrusive excursion of the mandible was 5 millimeters.  
There was no noticeable speech interference, mastication 
interference, or displacement of the mandible upon opening 
and closure.  As previously indicated, x-rays showed that the 
fracture was healed and there was no evidence of 
approximately one half of bone loss of the mandible.  The 
examination found no muscle injury 

Accordingly, the Board finds that the degree of impairment 
caused by the residuals of the fracture of the mandible does 
not satisfy the rating criteria for a rating in excess of 30 
percent, which became effective on February 17, 1994.

In rendering this determination the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, the Board finds no basis, which permits a 
higher rating.  Finally, the 10 percent rating in effect 
prior to February 17, 1974 and the 30 percent thereafter 
represent the highest rating warranted during the appeal 
period.  Fenderson v. West 12 Vet. App. 119 (1999).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the mandible with status post open 
reduction and internal fixation, prior to February 17, 1994, 
is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the mandible with status post open 
reduction and internal fixation effective from February 17, 
1994, is denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

